Title: To James Madison from Charles Pinckney, 30 August 1802 (Abstract)
From: Pinckney, Charles
To: Madison, James


30 August 1802, Madrid. “By Mr Gibson & Mr Codman you will receive full accounts of every thing up to this time.… We have nothing new here except that the Emperor of Morocco has permitted Mr Simpson to return to Tangiers & means to be at peace with us.”
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). 4 pp. Docketed by Wagner as received 24 Nov.



   
   The body of this letter is substantially the same as that of Pinckney to JM, 24 Aug. 1802.


